In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00074-CR



        CESAR OSORNIO VILLEDA, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




         On Appeal from the 354th District Court
                  Hunt County, Texas
               Trial Court No. 32927CR




      Before Morriss, C.J., Stevens and van Cleef, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION

           While serving a three-year period on deferred adjudication community supervision for

family violence assault by occlusion, a third-degree felony,1 Cesar Osornio Villeda had his

community supervision revoked and his guilt adjudicated for four distinct violations of Villeda’s

community supervision terms.2              As a result, the trial court granted the State’s motion,

adjudicated Villeda’s guilt, and sentenced him to ten years’ incarceration. Villeda appeals.

           Villeda’s attorney has filed a brief stating that he has reviewed the record and has found

no genuinely arguable issues that could be raised on appeal. The brief sets out the procedural

history of the case and summarizes the evidence elicited during the trial court proceedings.

Since counsel has provided a professional evaluation of the record demonstrating why there are

no arguable grounds to be advanced, that evaluation meets the requirements of Anders v.

California. Anders v. California, 386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d

403, 406 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 509–10

(Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.]

1978). Counsel also filed a motion with this Court seeking to withdraw as counsel in this appeal.

           On September 20, 2022, counsel mailed to Villeda copies of the brief, the appellate

record, and the motion to withdraw. Villeda was informed of his rights to review the record and

file a pro se response. By letter also dated September 20, this Court informed Villeda that any

pro se response was due on or before October 19, 2022. On November 3, this Court further

1
    See TEX. PENAL CODE ANN. § 22.01(b)(2)(B) (Supp.)
2
 Villeda pled true to one of the State’s allegations, and the trial court found to be true that allegation and three
others.
                                                         2
informed Villeda that the case would be set for submission on the briefs on November 28. We

received neither a pro se response from Villeda nor a motion requesting an extension of time in

which to file such a response.

         We have determined that this appeal is wholly frivolous.                        We have independently

reviewed the entire appellate record and, like counsel, have determined that no arguable issue

supports an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In

the Anders context, once we determine that the appeal is without merit, we must affirm the trial

court’s judgment. Id.

         We affirm the judgment of the trial court.3




                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:            November 28, 2022
Date Decided:              November 29, 2022

Do Not Publish




3
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s
request to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute
counsel will be appointed. Should appellant desire to seek further review of this case by the Texas Court of
Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review (1) must be filed within thirty days from either the
date of this opinion or the date on which the last timely motion for rehearing was overruled by this Court, see TEX.
R. APP. P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3,
and (3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R.
APP. P. 68.4.
                                                           3